





Exhibit 10.27




[Company Letterhead]


May 4, 2016


Michael Keddington
870 Longridge Road
Oakland, CA 94610


Dear Michael,


This letter confirms our agreement on modifications to the terms of your
employment agreed to between you and Covisint effective May 4, 2016 (the
“Effective Date”).


Your role as SVP Global Sales will end effective immediately. However, you will
remain a regular active employee of the Company, reporting and acting in a
support role to Sam Inman to implement a modified Sales strategy. It is expected
that you will be fully available to perform this assignment. We agree that you
will stay employed with Covisint on a full time basis through October 18, 2016.
However, if you secure employment prior to that time, an earlier separation date
will be agreed upon by you and Covisint, and a severance amount equal to salary
through October 18, 2016 will be executed.


During this period, there will be no change in your base salary, but you will no
longer be eligible for the Company’s Short-term Incentive Plan. You will
continue to participate in Covisint’s benefit plans as an employee but will no
longer continue to accrue vacation as of the Effective Date. Your healthcare
benefits and life insurance benefits will continue until the end of the month of
your separation, but no later than October 31, 2016. Short and long-term
disability will be in effect until the date of your separation, but no later
than October 18, 2016. While performing this assignment, you agree to adhere to
conditions of employment outlined in the Employee Agreement and the Code of
Conduct.


You agree to surrender and forfeit your existing Covisint Stock options by
executing the Surrender Agreement attached hereto. Moreover, you agree that the
Severance Agreement, between yourself and the Company dated June 3, 2015, is
hereby terminated. Further, you acknowledge that, in consideration of this
modified agreement, you fully and unconditionally release the Company from any
and all claims or causes of action, whether now known or unknown, that you at
any time had against the Company as of the Effective Date. This release does not
affect your ability to enforce the understanding set forth herein.


/s/ Sam Inman


Sam Inman




By signing this agreement, I have read, understand and agree to all of its term,
knowingly and voluntarily with full knowledge of what it means.


Accepted:
/s/ Michael Keddington Date: May 19, 2016    

Michael Keddington






--------------------------------------------------------------------------------












[Company Letterhead]


April 22, 2015




To whom it may concern:


On April 7, 2014, the Company granted me a Non-Qualified Stock Option to
purchase 140,000 shares of Covisint common stock (“April 2014 Option”) at a
strike price of $7.20.  On November 17, 2014, the Company granted me a
Non-Qualified Stock Option to purchase 80,000 shares of Covisint common stock
(“November 2014 Option”) at a strike price of $2.79.  I hereby surrender both
the April 2014 Option and the November 2014 Option and forfeit all of my rights
to acquire Covisint common stock thereunder. 


/s/ Michael Keddington


Michael Keddington






